 

 

 

Case: 1:20-cv-00360 Doc #: 1 Filed: 02/18/20 Tof 7. PagelD #: 1

 

 

 

FORM TO BE USED BY A PRISONER IN
FILING A CIVIL RIGHTS COMPLAINT

 

 

 

 

 

IN THE UNITED STATES DISTRICT COURT
, FOR THE
NORTHERN DISTRICT OF OHIO

| CIVIL CASE NO.Qo.axs

     

   
    
 
   

  

Ween

“Waa i Cai ee
(Enter aboye the full name of the plaintiff im this action)

Mbictw ke ES wa Bitome Ace.

V8. "3 JUDGE pyc se Piece wi tremuenk & Cary eet

“Omens Dea yea ee PA)

 

Foy AO

 
  

 

"DLAC Pant. eva. Onaced.

    

Wee AAR RK V0 POLO

 

 

L. Previous Lawsuits

A. Have you begun other lawsuits in state or federal court dealing with the same facts involved in

this action or otherwise relating to your imprisonment? YES No LI

 

B, If your answer to A is yes, describe the lawsuit in the space below, (If there is more than one
lawsuit, describe the additional lawsuits on another piece of paper, using the same outline).

1. Parties to this previous lawsuit

Plaintiffs Pis8he0. Comex yet |

 

 

 

wh ox

D CXS co |

t ~ . W . VY a ° ct ; aN . . C2,
Defendants ASB Adore View Sele ek yk DUR GS WAR
oo" Cas
SACs KARL eR Oe OVE OLE eh

2. Court (if federal court, name the district; if state court, name the county)
. Beate Gy Nee CuURRMS ONE En GN ee Ui et Cece Lect ulii Qua TO sew os. :
ae SeceGta we Swett hoe Die ss meek Rese SFE CS Sot SRW Sku veered » Cow Bid Va &
ess GS Re wS A Geno. wx Seif Jeet Ye DYE Bk, 30334. |
|
. } ; |
3. Docket Number Who Raves / OK AADe 0% :

¢

4, Name of judge to whom case was assigned Wuceu ~. wa Hoos Apsetuete sek cue
Genrer Se RRP EMLS st Coctecetin Sol JAM SHEA ES T Pure . WET. Toth. Garo &
B6LAM Nabe GUO, Se BreskK Bo. Creo sree sei hu ew vee ROS.
 

 

 

“2 . -— =
5. Disposition (for example: Was the case dismissed? Was it appealed? Is it still pending?)
Besa leas wos tea KE EE EL Cu wher ec ek De eects cp
6. Approximate: date of fling lawsuit MAG ccs wader .

7, Approximate date of disposition Me Setec®& 4s wet

Place of Present Confinement taven xv Socee Vossmd berober ee’ Means

A. Is there a prisoner grievance procedure in this institution? YES Eno O

 

-B. Did you present the facts relating to your complaint in the state prisoner ‘grievance procedure?
| YES No 1

C. If your answer is YES,

I. What steps did you take? Sstéo Wo Dsstcheoy Gert wwe) Coy uses
‘ . bet _ be
DESEO AT WL Lewetts) ()) ms && Skhey Dace Wialsa wer

Seri Bt eae De et Te, ME Thee ee a eR

2... What was the result? CV) wees Deaw ee wat Whe eteled ae

> Fmuiss Dery haha Sua Bese Deke wu. Eaesecn SN
BR SLE GRR V RU Shatter eh VOR ESE HER HE SULES
faestitatik Si ive Rasim. Derxoteeuce, Ge. sod53. ce exe RET CVS
Gear sy CARES Bee eee etme |
D. If your answer is NO, explam Why Not__=s sn, “Ec te “Eee esl FSi SAG

       

ms

& Cee. eret. Tssesttee BRS Ox Keach
_ Seeme.ts ean be tore Recent Gee oewer«. Gani Bai Sk.

_E. If there is no prison grievance procedure in the institution, did you complain to prison
authorities? ,
YES no U
BR, Tf your answer is YES,
1. What steps did you take? wees “ya Upear ne = sie “DE RARE ge wy oe

ees SopetCwns, Goreacecye BISA vie

  

 

 

 

 
 

rn rs CaSé* T'20-CV-00360 Doc# T Filéd: 02/18/20 3 0f7. PagelD #:3 7

Ti. Parties

(In item A below, place your name in the first blank and place your present address in the second
blank. Do the same for additional plaintiffs, if any).

A. Name of the Plaintiff kesse wc Cowes nice,

Address ovwerte swe Sxeex samme eens SAL Now b%G sw “> sttS3

Gn item B below, place the full name of the defendant in the first blank, his or her official position
in the second blank, and his or her place of employment in the third blank. Use item C for the
names, positions and places of employment of any additional defendants).

B, Defendant Stuns’: Qe is employed as

“ental at Cov pteeve Sey TJassen § eat e KO Toko ASS

Cc, “Additional Defendants wee wie Duk Ghetmas % whew bee Sreoecs ewe Sct’

Jt Oh ve Ser slo Seehawr a bes’. WIR. CDG Wit

Ror t., Bex eke Co woeen cur wee ested eStore tele Bak S?.
Shee Pe ee Poe Corned “Ose Te Pa toas BerOGr cae,

facam cae yy “Lois? .
IY. Statement of Claim

(State here as briefly as possible the facts of your case. Describe how each defendant is involved.
Tnclude also the names of other persons involved, dates and places, Do not give any legal arguments
or Cite any cases or statutes, If you intend to allege a number of related claims, nmmber and set
forth each claim im a separated paragraph. Use as much space as YOu need, (Attach extra sheet(s)
if necessary). ee _
Rec WOE EE Write’ Dewar. Go WOvGerk re Sse Ces Pre Recetas wish
QD
\ittemi Cr ecdnaS ¢ Sires Ves xh Nuke GSROEAL eK SELES Cecee ae Seen”
A Siete Tw SOG SAK ORE EK SSMS R.VAY We Cabs ele “A USO Been nyee
Nantes ets See Sek enue Shuto sck | exe wou ee
USS be BCA be ee oeex swaths Yet sella we Cetnecy
uo Wruedwaxaits

Ts Bare. bao V
Steere s Dich Keke.
wht an ebb oa o ser aw “Ss oh La ect Wécevoas SMe
Re Larkitotk SAORAST EGh Mow osc k ROALD KOA HELONS ERY Xee. Whe Review sou oF

Sete TEE See ey as Ws See FES oh

“Tess CeeteG sh vet “WOesonl) wea -
SABA Powe nicv ee vsAsve we Dietemonms Skeares Deki Whe wsaeasenh

Smee: Ve share ASK ei Som Wer? ses Teese te bet

Vee ORR eek tlie dk Mie tase Sos Meo |

BSG ee SO ee eee hee GbR ee Shi
Sees wk GAC

BS ee tO ee
POC WoeeBeeks OO

 

Ceti Ave Oye kb es
Niis “ewie SSPE OF Oat Uta hk Sec es Oe e “RAC

. }
Qoey Paks Ws tse Wes te WAAAY phe “eS Pow de L Noted ; EMU S RBEy CSD
rac NS BOG eR (et fe oe, wR RRC RC CASES Teme. AK. Ph yce TESA Ke
OP scn a TAs

 

 

Retire Rao, Bek wha Soe Sos Seeker Bo sboal THis we Gee

 
 

 

 

1 L

-4

. | (Statement of Claim Continued)

as Sie I ee ONL

 

We ReaD. Bnet Deke “Teds MR eee Mo Nabe G&G ewe, Sex Oe ;
Rese Set. VAN bk Se ee ASANO cee “ORE EEN Se ARE ENN WOR NAN ae

 

SSNS, "ows cee a Ca cas ae Gag Praerere

 
     

MEG! res Rees
“SUS uc As § GAD
“Eve bk Ts tna ees “SMA, 6 punts SOR LSS Meee oo ws ace SaGuear nn aes Se i "Rn eee
Geet G MELEE RAscueoung ) WE se Mesworlwee.yw Ton, sehe eteQawkae, ot TWhabh
See e Ge sz Sore. Ras Ohh ¢ Cri. Tem Tek GselUReeae oF} WL sihiewsses | Sh, wieits
. ; 3 we Tet > Copotco a, bene: RvSte ete eG ee Ge x
We tGno bee Geet Rue Oe Rh wet Kato isk Stic” A meeedkel Sa tLe
COS BERS wt Late Clipe S ss AAO Ais Greece ek “Ke wake Gee th
Mabe “AGA Sos Pet reee yh oh. “Abad be te OF Aan FG ye Deets enre PAS bf R
eck SebeS OR wort seus Re Rah oe WL Ge sen mht Oo eos Desk ste BE
PERSO. Meese Soweba “ue PEABO EX SEES SeGRC ANA Bevtre WRwesosk |
Make sities Dr awe com “ek “oe ek Ge. Gy “Sule Set es eek Ce oe Ber oR.
SRGRSERR, “DRGLLD eoN “ha Geestwenye weed Paatal®! Gee heen GH ayk.
Sei fe SEES mah SR Ne fos LX EON = AL Sst ee ek,
, " ' : ae Bop eh wish ee CS
ALOT E Sat, “Sen, Cmts WOR NLS WR TDF a es EO oO BEE WO WO
Ssh “tet Feaueeic. VOR EK coe Rase cngeey Geese. Cie eS ioe, Vea ibe.
Pace MvE SS Sues Thins Sote eee Coes SS Says fous et a She Seve nus
Bern BAK “Sie Mecsas SEV ater weeks Gueta Sees yard Shey
DMEVave Ne Geuk BWeE SSS WAC BWR Fen Soren <s we Sse aah we
“Ente, CARRE ey TER OS SASS Seek SAG SS Sk “bebe We Ste Sibee!! :
SOWA! Se ND fe ee oe OE ED em Te eee Be ce A ALO -- ~

 

 

 

 

 

       

Wha STE ea Oke take Tk ae) ee? ete, SS actos oS Sb ae yt
Sweet Pwabovi. Poromotu sLLc > kOe SM SoA BR we Werk toete Whe VYousa vt aE,
WOE Bore BWV wes Owls WR ateke Kw. VAS Tae Ga SO WAwAK  Cobcat Boek

 

 
 
  
  
  

Ty EN RS Rv ety Shs Suis ts oe

Reant'S Aste QU Skthen Soe RSORL GREETS ELCs enh | rec

WANA Ue Ce te SS ae oe BAcK Snoe te GR Car Geen “es
: CMa Se Ta ae Oo Sp a te we OT Ser CR

Qoeyory, “Rinstwast vader Dee soph, Vase eS RISE TRO SS OSh AGO STWR ees

Ne SRE kk. Rstwe ReuIe Ras a @e TAPE Punecxe’ GENE FEUD TALL

. E % -

 

   
 

Sec ke QA Ss. ok. obk Sil vf Lhe eye) esis “Ae testiicd Weck se
Joie be EES Gece, SME Sik COO WONESe GR eM CES WoT TEL Loc meu
LUNE tke SE Sees Dee Dhani s=3e. Bex t Dewhyrno ath 5A wis BL Ce

SNARE Use. Sey week ts Ste Fube Geaee sur ees Get >

Sew Wk teh Cee Ole se. Sos ver TP EES me vee ee
Gey .

   

See

Side Dees OG NTE OAR. CToeweh ert SeuwtiteLoOw er ThlhesS SeeseGbve CiVTe
Pe tote. “Rye WS wf wee o Ge eRe SR BsAS 35 3 Pee Dey wai eens EXE ACLS Te
Roe TREES FT AGS . RAO ETA Sete Ne OA SL SAO Cs © sok Ge ANAS Le “ ALL

  

  

SNC J PR eeaeey wee WU Ne Get TU Teams Feeor We “Ceo LR Oe

“Seavey steed ae ae ex UESks, Soeoec, sae Se we Teme beeke Be wb
eat awe ESR S| eek waioaive De GRD RARE WVU OD Ls 6 SANE use wy We at

 

 

SSLEN Sere ees See PRaSeths See Ta weit Wk RUAEMR EVE Eth Westen |
Spe BOBS Co WON Oe tus Tre, Reece . Rew ee LES BRC S Thee Die TERS MALT

 

“EGR. SAA Sewtams Tt Gex SSS Ss Sst Se 7 REALS Tot ts main

ne SENOS Gs we PME’ - SS Ses cee Kh CSOD SAE Tele Te Mme.
> ww ( Beh ke SD ee AS Ae St were. GUS, wet Wes TOSS SS VOR Co EVX
% Noe EN, orang SEE vite tC" “See. Cee Keres Seo ow bee Oo Cons

DESNUCEEEUER SOREL ECL Aas Sktan oot soe Geri WWes est. oth “Waahe

“Extasy way Ceemicuy wee “Satie !! ees C6 Sees sete | peek Ucers © BH

at Oe Big en. SS SD STV OS Tes SS Seto RAG eve SRaxe Pease oek

"ACEO OE LE Soe OR eam “Bai SR AK Gin. Levels BS Urs Dewowd wai.

SUA te SS GRE MES TR Ee Cesew wi tOe pee PDEs CIOS Satu Exe SPE sy

OT Ties Coeatea ce Geax BPmredsdaleo HS Wn Kuss Deere WALA Gee Berrie

Wem een SB DeForoed oa. ODGeek my Ces SNS bei Be SOR POY OS SS

Cmetee Se Sey SET Re ROR AN Rete ea a ehh Sk SNotyw. > “6 Cass ade @ovre

 

~~
~ ae - - .
EW. (Severe erin case LAQ.cv00360 Doc #1. Biled: 02/18/20 5 of 7. PagelD #5

Wee VOR SLE SEE aS
Sree

WE OT On wee em te oe eG. Ces wt

BePVwiwe's 7
Gwe eS ee mek ask NK STA

GMOS o8S LE Deta «a Tei
FUSS SES RWecwerniea Tee Gase. waite eivy. Tnows Vebe Gsceetene
CRO De tesh WRG VAR OPE SO DEK UTS DELLE MCR ALL Lice
ey Use ES SSGW TeMST FUREY CHS?) DAS As Deteeueds Se Fasm Feast
“Siete |] SUS. coek AMAA TALE Few ew EE ABTEALEO Tue Sma mus
RENE OK Etec Cec Sue OM EX BNE PAutack Des OSvrBcrse -Covneawwnm BoASd
GIVER EM SSE KLE Ge We Shek Trex UVa Me WedtosSe.
Gr . . oe ~ woe
iLL WA Deke mercxeten Garoeed, S womes VOR Ea mhoee: nie ete
ALN eee) VER EROmAS Stbe vende BLUME Ate Ve Seesaw wrth. SVcce et
in Set AR TEN see Au. Seton sbi Ya Pw & GA DRE WR VeO Wms
OAS bE Gh SD Ren Weh mss LeannRUM Sah
Cie). _
Bene “SELES TR boven se Cb) See Retebl: Semo tes Veit UAE Seth) On mR
Pct eed Deh KALA RAS Sviceus BLeAckh QL DCC OR LT OLA. SVG
Se GSuwowe Ae - oe

SADC SE P-L. PVRRAD Otis
CAD. : ce :
Oc wie te STE S SS Dero ese Sek Sth Lee i CEREALS Gott onted

Sic : a
‘ek Gigi Set SES RAL OR WAN Se XL Se Feb oe athe) ROT oto |
OWEN SSeS Se AM TRE teOO. Hews Tuite “EY eurea

ee VAG Sane .

Se ACT vse DUR Gewese,

 

Tee @eame Te wri nee
wet SAS Ey Behe Wk exe YR
C%>

ee fae we saawe SS SS Tet eent AHO Bek Wot athe A Vie
XeiyeT SE MER SLA NO Been Bete Tie tees "bet So Stttcmseca Be

TAA clash Soto n es We ustee Oke RLE We Sv cel Fete we Comite eeuve ¢

cA
SOAK UR EL KBRELEKC SE Pe Pen KAwo, SAE SPD “Se Dwse ao SKK

 

 

 

Soe NR Rei Derek ee Cowes wit bs _ _ _
tras |
“She “Pum eee SEE Wes SVious De tam ei ee tk SS Aiea Coote sey US ete
SS Heiko At Sse SR ECR LS UR OCA YY

 

 

Theta b's) SS fteivie’S) Us seen
NR TiS ADS Ose Ce fe-s EGU Gekhie Sey x SEL (eb sek STF ste ett
SOEs SRS Ue eee US EX Bie Se Cote tow Bete Sotuets

UNE Cae Ve ete

 

 

Ran KBE

eek FAprreise For

Roek “Eases Seek Gi “Seine “SSnwtig NU Scan o& Shee
“ehkvet Coopwmsa low, SoS a

Vase ea me

SRT

CAND, .
eve SRL VA ALR TAA Rv Sek SNR ANE EEE ARAL

VAS RUN OY VCR CRAY BRM. DR Wekitch Gs€Geda mye SUA
TWAS EO Bare LL hewan ne ae Ssa.F2 3 VD LeocBMheuaen WR. _ ER ey seek. |

MSS Bw. 8OR Sess Get ea Soke Se eS CE
Wat WOUANG SLA: Vai en a Rete res "Se
PWS Se Se ee Nae tek FAAS Gee BST Ce G&S VES
WON. SRR ear Cott usmex cel KV Wack. GeO oe atte Lele te

“) XSEMARE ER AD

 

aa Sw
Weak See’! KE

 
     

“DSU Abr we BASE, SS
MO. W Reecack Comnwatsen OG vo Skt Ke Sb he ES LER TO Tee Beme Teak
TA SR Ms SAWS AS xb Ae Sie kOe Oi me Nie eae eS ee: Me
Beek Vast OF mie Vuseier,k Toresrk Meister @imro WL Veehewhs, BRL
Swe Geshe SBS Vise WEAR Tibet LAGS wate vee a (wa “bS Dem weadtWt &S

  

 

irs vw S wt VA Ceawec SE “sth SOY «

 

Mma) Kus GQeeet em MESO SS. Se Gaevs BeBe Enos mis OF Betws s
wet, “KRW ONS Ne Remkmceeis Fe Reet Weaahonr BSS% Wn Te va CS See

eit Tet itete st 8G SEEM ai Vein meds oF Gstt wike Eso tc Bec

EMS WEAMIE, “OU tee ee CURA EO Geet
“DL. we BO BAS ARLES SS : otk NOs Sb - SO. Vests | Ce SW escG me Veusiet OOK

roy CRE Veer AN REE .

 

 

LEE WACO SAO See SOT -MSSMECE .
Nook.

Noses SL WAS MA OCR he ©

QS) css sh be Cet. Bm De moO wste mote. WR wh. VARS BR WRG

JOY ee SSS er ROE oe Lhe AteGi ches Ve tse “Ente She De wisn Vibe tous mK
fS@StPLees Ke @Ve@eus Wes cetsme COwems ey Seles Gece et OE

Rew weak Memon stu: Cacao te ate Beware.
 

Ye

Case: 1:20-cv-00360 Doc #: 1 Filed: 02/18/20 6 of 7. PagelD #: 6

fons. Lex vex GF GAME Go Kee
Qed GPa melee mie theek Bite “EELECY Smet t Tek Eeiaere ws Tito
Roe em e NK Pome ait Wot Lise esiicnm Gel Nove Ree Als Ata _
"Shave < Coombe tor wits: RWSL SS MELE SSSR. Wee bt ThA eS | Greahe awe

BNR TAR oe, Mes bene -Wereaee Beis? Whs Bewrss Levicce

 

 

MeweaBeA OF BAetr Gaston eee Sse Voss se EE eC eek Deck Toanes
\e See sai Dnteuat GUTELSES Ar were cews Tonys Ne Oke ot

ic le@i. Witt. “5 SHARKS SseanG mca Seance BWhstek He oh ELae/ on Tere
Tee RASS SEN. eee te WebGi web ariete Ci ethbeLesis BAe We Vy Ee Te.
West Seah wer? ooh Wel chu tet WUe Bio we Yee Tene «CURR OER EV
Wel Suey Terar{t ots. TAELL STS BHO tot. Wem Wo onist Geethae
Sven PP ee oe He BDU ELAN. Go Ea tre SK Bose’ OF. Gere <a Dew “=e

 

      

Cates Ses “Khkhe Week ENN TTR SA eG ET Pama Sek! ek eee (15

 

 

& Nec eh Yative Geko kk WES eY CAD. oe
Bors Paw MEL Te RMU etek. Shibe Shawnee Bum nent BET Se ve He Ceca tron

 

ONS. DVieb Sik. Weeeie soe G Meaney ae Tehes Geetcee ww SS VeTe ER ae Aah. oe
Pre Bo RA Cotten te ety SOUSE NAc Dewi ew “TE Veke TSS eb eo ee
Sehwews Ne Git sere raat ce Sot Ses eho Sek. Se SENT “em EO “Tea Oi

 

 

     

 

 

 

 

         
    

 

 

 

 

 

 

 

 

 

 

     
 
 
   

 

 

 

 

 

 

 

 

  

 

 

 

   
 
 
 
    
         

 

 

 

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

     

 

 

      

 

 

 

 

 

 

 

-_ Si5% Se & RSE OATES Ne te AES asi” Sot, tb DY UR Ore “Ea RD eh.
ed TRAC SLOG cvitt Feta “TS Get seo eet 8s tO Cees 7 GQeke SLE eco recoicel”
SES@wtb Ne VAG st Gititemmrsits Qek ee Wek Wa “be Seen IN@ Wale’ Tse FSury Gaal
Src eek, TASK, — < Acasa > CEPR CW Tete eer =
ESO, EE OATS KAS Sete te nee ANS REISS GRL Be wba "eee
Seis Ver sut es =e . nn
OA Whi, Tiss SE EE Socaac Bat o8 Ast ¥Y Ge Bwteatw Vk “enw Oh the eta CL
Ki, “ou 5 eA aes Se. Ve MO OD Sana Tem Fe Gu kt Wok Boas Fer
wits WP ews, Sea seeaie Wee wow Sotiieets: as We uses “Eee Vem |
SSP Gres eS Er Sake Cera Wass i :
“At, Sse is eT Waker Liebe thin Tec eee ate
YVeEEA As oS JS AS OR Fee EER UAR
"is SERA SE Threw, Tie 2D,
AES SMES ISTE GO) shee OS
(aes “AR RARE SE AL CHD
TERS
om ot
RABY
i) . « > = WARE Aga SN
eS Thott oe —— 4 ee ux. ehees TR WORM oe GOS ELERE Gk Ak VWeeenw A
WAMARD SUBS, Er Rete seb Teh Go ees OF Anteceuen SYA.
A612 CAMARA SR oemase ah Act ss SO Ye awe eho ee aoe AS WRSAGR AEN Sees

 

  

See

 

 

 

ee
 

 

“Case: 1:20-cv-00360 Doc #: 1 Filed: 02/18/20 7 of 7. PagelD #: 7~

Vv. Relief

(State briefly exactly what you want the court to do for you.. Make n no legal arguments. Cite no
cases or statutes).

(i> wha Qisscws SE BS OD “Tee te Se Ne De Ap a 8

OO kd Vi swee eS ATS RULES Ket Sisto tohetm ik, Geoee Te cS Sise Aah
Saye WORE Ot Base ROR So We take Dees eS (oye eTS

Ste Se eee & wmiege es Bene tee seats Va Rue wae OL A Se ERE Vp kre

 

 

 

 

 

 

 

ehh ec tave. GA nate) OMe Se RAs “Rb Reni OR Mie Ty eA NesiktS waa
ou. Soatktmesss AR ode. A’ Nene Ce MEMBER UST ESRC ONS Kell
Base ba weds 8% wast Ve Sethe Dat wernrsewet) am Bers Sewot oF Wor when
OR COL 9 cee _— - a von ieee cn ene ne pee er eres a mange nc
QD os Ag ene Peek thes SR Da atete Ss / Dis es pa De ee eS es
emt S CA Qu Tee ee Beek Vow A Walesa ea .. dare,

SAS Gesecie  Setys ek SERA SOR “er WES ee ORE ee ee
WeVSS eS SEE > ee Re BELO.

KS) eet NA Te OA Ghee Ot Dew ES tei. be ti SGA Rew. |
5S

SRE SS Soo Reon SEE SO SRA Se Sw y See Vas So rece se wee UR,

 

Ca eSte es SANUS A wks

 

pe eee eres weer SRS we GuesvetS CowRecee Raskin “SX he. Eek EX Bee
O OU ETE AK Se SS Ro BR REL DHE WA Go SS BEE eek. Tt Sa “Sek.
AAS eee, SK VR bh Se EE “kk “Re eek Sea eet

as)
Wawee aks SE GAN KD SW Bese
cSASK Bde Ue meee es

 

 

Signed this _w. day of Dee wos Bao. .

I declare under penalty of perjury that the foregoing is true and correct.

afl 4 “hoy wks ( Nes Y ae
(Date) (Signatu’e of Plaintiff)

c:\sptext\complaint. prisoner
revised November 1997

 
